Citation Nr: 1103888	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-12 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1975 to 
June 1987. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, which, 
inter alia, denied service connection for the issues currently on 
appeal.

As support of his claims, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in November 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

This case was initially before the Board in March 2009, at which 
time the Board found that no new and material evidence had been 
received to reopen previously denied claims for service 
connection for residuals of cold-weather injury in both feet and 
for hypertension, and denied service connection for tinea pedis, 
a cervical spine disorder, and for bilateral tinnitus.  The 
Veteran appealed the portion of the March 2009 Board decision 
denying service connection for tinea pedia and bilateral tinnitus 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2010 Order, the Court remanded the 
Board's denials of service connection for tinea pedis and 
bilateral tinnitus for further development consistent with 
instructions in a Joint Motion for Remand (Joint Remand).  These 
matters are now before the Board for further appellate 
consideration pursuant to the Court's order.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.



REMAND

In this case, pursuant to the February 2010 Court Order, this 
matter is remanded for further evidentiary development.  

Initially, it is contended that a complete copy of the Veteran's 
VA medical records concerning his tinea pedis and bilateral 
tinnitus has not been associated with the claims file.  In this 
regard, VA's duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other agencies.  
38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
Because any treatment that the Veteran has received for the 
disabilities currently on appeal may be relevant to his claims 
for service connection, the AOJ should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them would 
be futile.  Thus, a remand is warranted to obtain these records.

Further, a remand is required for another VA examination of the 
Veteran's tinea pedis to determine the nature and etiology of any 
such disorder, including whether or not any tinea pedis was 
incurred in service.  In this regard, in disability compensation 
(service-connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence of in-service incurrence or aggravation 
of a disease or injury, and (3) an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service, but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
Here, the Joint Remand observes that the third prong of the 
criteria under McLendon establishes a low threshold, and 
emphasizes that the type of evidence that may be used to satisfy 
this prong includes credible evidence of symptoms capable of lay 
observation, as is the case here.  Id.  

In this case, while the Veteran's service treatment records 
(STRs) are negative of any evidence of complaints of, diagnosis 
of, or treatment for, tinea pedis or other skin disorders of the 
feet, there is a current diagnosis of tinea pedis.  Furthermore, 
the Veteran has provided testimony that he has suffered from 
tinea pedis and symptoms thereof since service.  See Travel Board 
hearing transcript dated in November 2008.  In this regard, the 
Veteran is competent to provide testimony regarding the symptoms 
he has experienced during and since service.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, such contention is consistent 
with the places, types, and circumstances of the Veteran's 
service.  38 U.S.C.A. § 1154(a).  Therefore, the Board finds that 
there is competent and credible evidence of an in-service injury 
to the Veteran's feet.

Thus, in light of competent and credible statements regarding in-
service symptoms of tinea pedis and continuous symptomatology 
since service, a current diagnosis of tinea pedis, and the 
Court's holding in McLendon, supra, a comprehensive VA medical 
examination and opinion are needed to determine the exact nature 
and etiology of the Veteran's tinea pedis and whether any current 
such disorder is related to his military service.  

Next, in reference to the Veteran's bilateral tinnitus, a remand 
is also necessary to determine the etiology of any tinnitus 
determined to be present.  In this regard, while there were no 
complaints of tinnitus during service, the Veteran has provided 
competent and credible testimony concerning noise exposure during 
service and ringing in his ears beginning in service.  See Travel 
Board hearing transcript dated in November 2008.  See also 
Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Furthermore, another VA examination is needed to clarify whether 
any tinnitus was incurred in service.  In this respect, the 
Veteran was provided a VA audiology examination in January 2005.  
The audiology examination found hearing loss within the 
thresholds required by 38 C.F.R. § 3.385 in the right ear only.  
The January 2005 VA examiner indicated that the Veteran's right 
ear hearing loss was not related to his military service.  
However, he also opined that the Veteran's tinnitus was 
associated with the right ear hearing loss and was more likely 
than not attributable to military noise exposure.  Thus, another 
VA examination is necessary to determine whether the Veteran's 
tinnitus is associated with noise exposure in the military or 
with his nonservice-connected hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any 
medical treatment for the Veteran's tinea 
pedis and bilateral tinnitus from the 
appropriate VA medical center (VAMC) dated to 
the present that are not already of record.  
All attempts to secure these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
ascertain the etiology of any tinea pedis in 
the feet.  The claims file, including a copy 
of this remand and treatment records, must be 
made available to the examiner for review of 
the pertinent evidence in connection with the 
examination, and the examination report 
should reflect such review.  

All indicated tests and studies deemed 
necessary for accurate assessments should be 
undertaken.  Following the examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's tinea pedis is due to his military 
service.

In providing any opinions, the examiner must 
give a complete and detailed explanation and 
rationale.  If the examiner finds that the 
etiology of the Veteran's tinea pedis cannot 
be determined without resorting to 
speculation, s/he also should provide a 
detailed explanation of why it cannot be 
determined.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

3.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, to 
ascertain the etiology of any tinnitus in 
either ear.  The claims file, including a 
copy of this remand and treatment records, 
must be made available to the examiner for 
review of the pertinent evidence in 
connection with the examination, and the 
examination report should reflect such 
review.  

All indicated tests and studies deemed 
necessary for accurate assessments should be 
undertaken.  Following the examination, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (50 
percent or more probability) that the 
Veteran's tinnitus is due to his military 
service.  In making this determination, the 
examiner should consider the January 2005 VA 
examination report, which indicated that the 
Veteran's bilateral tinnitus was a result of 
military noise exposure, but also associated 
with his hearing loss, which the January 2005 
VA examiner indicated was not related to 
military noise exposure.  The examiner also 
should consider the Veteran's testimony 
during a November 2008 Travel Board hearing 
with regard to noise exposure during service.

In providing any opinions, the examiner must 
give a complete and detailed explanation and 
rationale.  If the examiner finds that the 
etiology of the Veteran's bilateral tinnitus 
cannot be determined without resorting to 
speculation, s/he also should provide a 
detailed explanation of why it cannot be 
determined.  

The term "at least as likely as not" does not 
mean within the realm of medical possibility, 
but rather the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  The examiner should 
include a complete explanation with his or 
her opinion, based on findings on examination 
and information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, the examination report 
should so state.

The Veteran is hereby advised that failure to 
report for a scheduled VA examination without 
good cause shown may have adverse 
consequences for his claim.

4.  Readjudicate the claim of service 
connection for tinea pedis and the claim for 
service connection for bilateral tinnitus in 
light of the VA examinations and nexus 
opinions provided and any additional medical 
evidence received since the issuance of the 
supplemental statement of the case (SSOC) in 
July 2008.  If the claims are not granted to 
the Veteran's satisfaction, send him and his 
representative another SSOC.  It must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and discussion of all pertinent 
regulations.  The Veteran and his 
representative should be given an opportunity 
to respond to the SSOC before returning the 
file to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


